Case 1:20-cv-00484-JMS-TAB Document 32 Filed 08/07/20 Page 1 of 1 PageID #: 237



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 JERRY MUSGROVE, and                  )
 MIGUEL STANLEY                       )
                                      )
                    Plaintiffs,       )     Case No.: 1:20-cv-00484-JMS-TAB
                                      )
       v.                             )
                                      )
 DAVID F. UDELL and                   )
 TRIPLE C. EXPRESS, L.L.C.,           )
                                      )
                    Defendants.       )

                                     ORDER

       This matter, having come before the Court on the Stipulation of
 Dismissal with Prejudice of Plaintiffs’ Complaint, and the Court being first duly
 advised, now grants the Stipulation [31].

       IT IS THEREFORE ORDERED that the Complaint of Plaintiffs, Jerry
 Musgrove and Miguel Stanley, is dismissed with prejudice, costs paid, as
 against Defendants, David F. Udell and Triple C. Express, L.L.C.




        Date: 8/7/2020




Distribution:
All Counsel of Record
